Case 2:18-cv-06859-VBF-MAA Document 50 Filed 09/30/20 Page 1 of 1 Page ID #:693



   1
   2
   3                                                               JS-6
   4
   5
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10
  11   SCOTT ROBERT ATKINSON,                 Case No. 2:18-cv-06859-VBF (MAA)
  12                     Plaintiff,
  13                                          JUDGMENT
             v.
  14
       AUGUSTINE KEHINDE,
  15
  16                     Defendant.
  17
  18        IT IS ADJUDGED that the Third Amended Complaint and entire action are
  19   DISMISSED without prejudice.
  20
  21   Date: September 30, 2020          BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
  22                                     Hon. Valerie Baker Fairbank
  23                                     UNITED STATES DISTRICT JUDGE
  24
  25
  26
  27
  28
